Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 12, 2017

The Court of Appeals hereby passes the following order:

A17D0366. ANDREW BURNETT v. ELIZABETH KATE DAVISON et al.

      Andrew Burnett has filed an application for discretionary appeal of a trial court
order which, among other things, rejected his filing of a petition for writ of
mandamus. The trial court entered its order on December 14, 2016, and Burnett filed
his application on March 21, 2017. We lack jurisdiction.
      Even if the order was subject to direct appeal, Burnett’s application is untimely.
See OCGA § 5-6-35 (j) (we will grant an otherwise timely application for
discretionary appeal if the trial court’s order is subject to direct appeal); OCGA § 5-6-
34 (a) (7) (orders granting or refusing to grant mandamus are subject to direct appeal).
To be timely, a discretionary application must be filed within 30 days of entry of the
order sought to be appealed. OCGA § 5-6-35 (d). Here, Burnett filed his application
97 days after entry of the trial court order. The requirements of OCGA § 5-6-35 are
jurisdictional, and we cannot accept an application for appeal not made in compliance
therewith.   Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989).
Accordingly, this application is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/12/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.